Exhibit 10.1

TRANSITION AGREEMENT

          This Transition Agreement (“Agreement”) is made and effective this 2nd
day of November, 2012, by and between The Valspar Corporation (“Valspar”) and
Lori A. Walker (“Ms. Walker”).

Background

1.          Ms. Walker is Valspar’s Senior Vice President and Chief Financial
Officer (“CFO”).

2.          Ms. Walker is currently entitled to retire from employment and
service as an officer with Valspar and, if she signs a three-year
non-competition agreement, to receive her Fiscal Year 2012 cash bonus; immediate
vesting of all stock options, restricted stock and restricted stock units; and
retiree medical benefits under Valspar’s severance policy for officers (the
“Basic Severance”).

3.          Valspar desires that Ms. Walker continue as its CFO while Valspar
conducts an orderly search for a new CFO, and, further, that Ms. Walker provide
reasonable assistance to help in the transition of the duties and
responsibilities of her position to the new CFO.

4.          In return for Ms. Walker’s agreement to remain employed as the CFO
until the first day of employment of the new CFO (“Transition Date”), resign as
CFO effective the Transition Date, and continue employment as an officer for 30
days thereafter to provide assistance to the new CFO at which time Ms. Walker
will retire as an employee and officer (the “Retirement Date”), Valspar is
willing to pay Ms. Walker additional severance benefits over and above the Basic
Severance on the terms and conditions of this Agreement (the “Special
Severance”).

5.          Ms. Walker desires to continue as Valspar’s CFO until the Transition
Date as described in paragraph 4 above, and then provide the above-referenced
assistance to the new CFO, in return for the Special Severance, on the terms and
conditions of this Agreement.

             Based on the foregoing and the terms and conditions below, Valspar
and Ms. Walker now agree as follows.

Agreement

1.          Continued Employment. Ms. Walker will continue to devote her full
working time, attention, skill and efforts to loyally and diligently work as
Valspar’s CFO. Ms. Walker will comply with all applicable Valspar policies and
procedures.

2.          Basic Severance. Unless Valspar terminates Ms. Walker’s employment
for “Cause” (as defined in the Change in Control Agreement between Valspar and
Ms. Walker dated December 8, 2010), upon Ms. Walker’s retirement as an officer
and employee on the Retirement Date, and provided that Ms. Walker signs the
non-competition agreement, a copy of which is marked Exhibit A, attached hereto
and incorporated herein, Ms. Walker will receive from Valspar the Basic
Severance as described below.

1

--------------------------------------------------------------------------------



             (a)          Unvested Restricted Stock and Unvested Restricted
Stock Units. As of the last day of her employment, Ms. Walker will become 100%
vested in all unvested restricted stock and unvested restricted stock units that
Valspar previously awarded to her, subject to any applicable tax withholding
requirements at the time of vesting.

             (b)          Stock Options. As of the last day of her employment,
Ms. Walker will become 100% vested in all stock options that Valspar previously
granted to her, on the terms and conditions more fully set forth in the plans
and agreements governing those options, and subject to any applicable tax
withholding requirements at the time of vesting. Valspar hereby advises Ms.
Walker to contact Linda Colman, Assistant Secretary of Valspar, at (612)
851-7845 for information regarding option terms or transactions.

             (c)          Retiree Medical Benefits. Ms. Walker is eligible to
continue medical coverage for her lifetime and for her current spouse’s lifetime
according to the terms and conditions of the Valspar Officer Retiree Medical
Plan for as long as Valspar in its sole discretion offers such a Plan. Valspar
has provided Ms. Walker with a copy of that Plan under separate cover.
Consistent with that Plan, Valspar retains the rights to change or terminate
that Plan or any of its terms in the future in its sole discretion, and Ms.
Walker’s rights in that Plan are subject to such changes or termination. Valspar
hereby advises Ms. Walker to contact Vince Opat, Director Compensation and
Benefits of Valspar, at (612) 851-7977 if she desires additional information
regarding this Plan.

             (d)          Fiscal Year 2012 Incentive. Ms. Walker will receive
her payouts, if any, under Valspar’s Key Employee Annual Bonus Plan for Fiscal
Year 2012, in the form of an annual cash bonus, and grants of restricted stock
and restricted stock units based on performance in fiscal 2012. The methods,
timing, terms and conditions in that Plan govern Ms. Walker’s rights to that
payout.

3.          Continuation of Certain Other Benefits. Ms. Walker has the rights
under applicable law following the last day of her employment to pay the cost
and any administrative fee for continuing her coverage under Valspar’s group
dental and life insurance programs. Valspar will provide Ms. Walker with
information and forms necessary for her to exercise these rights. Valspar
reserves the rights to change or terminate the programs that it offers to
participating current and former employees in its sole discretion, and Ms.
Walker’s rights in those programs are subject to such changes or termination.

4.          Special Severance. If Ms. Walker remains continuously employed until
the Transition Date, resigns effective the Transition Date as CFO, and then
until the Retirement Date fully and in good faith provides Valspar with
cooperation on any necessary transition of the duties and responsibilities of
the CFO position, Valspar will offer her a separation agreement, a copy of which
is marked Exhibit B hereto, that contains the terms and conditions of the
Special Severance. For the avoidance of doubt, “cooperation” includes, but is
not limited to, signing a certification to Valspar’s CFO, if so requested, in
connection with Valspar’s filing of any Form 10-K or Form 10-Q report with the
Securities and Exchange Commission on or before the Retirement Date, with such
certification substantially to the effect of the certifications attached as
Exhibits 31.2 and 32.1 to Valspar’s Form 10-K and Form 10-Q filings, covering
the period of time through the Transition Date.

2

--------------------------------------------------------------------------------



5.          At Will Employment. This Agreement does not modify and is not
intended to modify Ms. Walker’s status as an at will employee of Valspar. It is
not a guarantee of continued employment, just a confirmation of a special
compensation and work arrangements to benefit Ms. Walker and Valspar.

6.          Continued Salary and Benefits. This Agreement does not affect Ms.
Walker’s regular pay or other fringe benefits up to the Retirement Date. Ms.
Walker’s rights and obligations, if any, in any Valspar qualified plan after the
last day of her employment will be governed by the applicable plan documents.
For information on the timing and other matters pertaining to distributions from
the Valspar 401(k) Plan or the Valspar Savings and Retirement Plan, Valspar
hereby advises Ms. Walker to contact Fidelity at (800) 835-5095.

7.          Executive Perquisites. Except as otherwise provided in this
Agreement, all executive perquisites that Ms. Walker received as an officer of
Valspar will terminate on the Retirement Date, including the monthly car
allowance and participation in the Executive Physical Program. For calendar year
2013, Ms. Walker will be eligible for reimbursement of financial planning
services to the extent such services are reimbursable to Valspar officers, and
the preparation and filing of Ms. Walker’s tax returns by April 15, 2014, to the
extent such services are reimbursable to Valspar officers.

8.          Termination of Change of Control Agreement. The Change in Control
Agreement between Valspar and Ms. Walker, and her rights thereunder, will
terminate on the Retirement Date.

9.          Return of Company Property. Upon the last day of her employment, Ms.
Walker will deliver to Valspar all of its property, including its “Confidential
Information” (defined below), work in progress, research data, equipment,
documents, correspondence, notebooks, reports, formulas, computer programs,
software, software documentation, sales data, business manuals, price lists,
customer lists, samples, raw material information, raw material sourcing
strategies, and all other materials and copies thereof (whether in paper,
electronic or other format) relating in any way to the business of Valspar.
“Confidential Information” means any information not generally known or readily
ascertainable by Valspar’s competitors or the general public, and includes all
of its trade secrets or other confidential and proprietary information.
Confidential Information includes, but is not limited to, Valspar’s acquisition
or divestiture strategy, contemplated product lines, manufacturing processes,
compilations, manufacturing representatives and distributors, business and
financial methods and practices, plans, pricing, marketing, merchandising and
selling techniques and information, research and development data, customer
lists, supplier lists, business strategies, methods, formulas, inventions,
discoveries, raw material sourcing strategies, and information relating to
existing and potential claims. Failure to mark any of the Confidential
Information as confidential or proprietary will not affect its status as
Confidential Information. The foregoing Confidential Information is not
generally known outside of Valspar, is known only to persons inside Valspar or
to certain other trusted persons or entities, provides Valspar with unique value
because it is not known to Valspar’s competitors, was developed at significant
expense to, and effort by, Valspar, and would take a competitor a substantial
amount of time and expense to acquire or duplicate.

3

--------------------------------------------------------------------------------



10.          Safeguarding Confidential Information. Ms. Walker has a continuing
obligation to not use, take, or disclose Valspar’s Confidential Information and
hereby affirms that she will not do so.

11.          Confidentiality. Except as required by applicable law, Ms. Walker
and Valspar will not disclose to third parties the terms of this Agreement. Ms.
Walker may also disclose the terms of this Agreement to her tax advisors,
attorneys, and immediate family members; and as required by law. Valspar may
also disclose the terms of this Agreement to its tax advisors; attorneys;
officers, employees, and directors with a need to know.

12.          Knowing and Informed Agreement. Ms. Walker understands this
Agreement and enters into it knowingly and voluntarily. She has had the
opportunity to consult with an advisor of her choice, and obtain from Valspar
answers to questions or clarification of any terms before signing it.

 

 

 

Date November 2, 2012

/s/Lori A. Walker

 

Lori A. Walker

 

 

 

Date November 2, 2012

The Valspar Corporation

 

 

 

 

By

/s/Anthony L. Blaine

 

Senior Vice President, Human Resources

 

 

  Signature and Title







4

--------------------------------------------------------------------------------



EXHIBIT A

NONCOMPETITION, NONSOLICITATION AND CONFIDENTIALITY AGREEMENT

          This Noncompetition, Nonsolicitation and Confidentiality Agreement
(the “Agreement”) is made this _______ day of _______________ 201_, by and
between The Valspar Corporation (the “Company”), and Lori A. Walker
(“Employee”).

BACKGROUND FACTS

          The Company is a large, worldwide global coatings manufacturer,
providing coatings and coating intermediates to a wide variety of customers. The
Company is in a truly unique position to supply its customers with the coating
solutions that they need because of the size and breadth of its workforce in
over 25 countries and its diverse product offerings that include paints,
varnishes, and stains for “do-it-yourself” projects and professional markets
(the “Business”). The success of its Business depends to a significant extent
upon the Company guarding against the wrongful taking and misuse of its valuable
proprietary information and protecting its relationships and goodwill with its
customers. The Business is very competitive.

          The Company has employed Employee as its Chief Financial Officer. In
that capacity, Employee had access to and control over certain of the Company’s
“Confidential Information” (defined in Section 9 of that certain “Transition
Agreement” between them) concerning the Business and the goodwill of certain
“Company Customers” (defined below). The Company will be irreparably damaged if
any such Confidential Information or goodwill is disclosed to or comes into the
possession of a “Conflicting Organization” (defined below).

          Employee recognizes that the Company is legally entitled to protect
its rights with respect to its Confidential Information and goodwill, all of
which the Company owns, without unreasonably impairing Employee’s ability to
pursue Employee’s profession or preventing Employee from using in a new job the
skills and talents that Employee learned elsewhere. For the Company’s legitimate
protection of preventing, for a reasonable period of time, the competitive use
of its relationships with Company Customers and to reasonably prevent the
competitive use of its Confidential Information, Employee is now willing to make
several promises to the Company that reasonably restrict Employee’s right to
compete with the Company for a reasonable period of time after the termination
of Employee’s employment for any reason. The Company is providing Employee with
adequate, new and valuable consideration to compensate Employee for the
reasonable restrictions on Employee’s post-employment competitive activities in
the form of the “Basic Severance” described in the Transition Agreement.

          Prior to entering into this Agreement, Employee has had sufficient
time to consider the Company’s offer and its terms, including the provisions of
this Agreement that reasonably restrict Employee’s right to compete with the
Company’s Business. Employee enters into this Agreement voluntarily, without
coercion or duress. Employee has had the opportunity to consult with legal
counsel of Employee’s choice prior to entering into this Agreement.

5

--------------------------------------------------------------------------------



          NOW, THEREFORE, based on the above premises and the terms and
conditions below, the Company and Employee hereby agree as follows:

DEFINITIONS

          For purposes of this Agreement, the following terms shall be defined
as set forth below:

          “Competitive Product” means products, product lines or services, and
each and every component thereof, researched, invented, developed, designed,
produced, marketed, promoted, sold, supported, serviced, or that are in
development or the subject of research by any person or entity other than the
Company that are the same or similar to, perform any of the same or similar
functions as, may be substituted for, or are intended or used for any of the
same purposes as a “Company Product” (defined below).

          “Competitive Research” means any research or development of any kind
or nature conducted by a Conflicting Organization, including without limitation
theoretical and applied research, which is intended for, or may be useful in,
any aspect of the invention, development, design, production, manufacture,
marketing, promotion, sale, support or service of a Competitive Product.

          “Conflicting Organization” means any person or entity (regardless of
its legal form) that engages in, is about to become engaged in, or is seeking to
become engaged in the research, invention, development, design, production,
promotion, marketing, sale, support, or service of a Competitive Product or in
Competitive Research.

          “Invention(s)” means any and all inventions, discoveries, ideas,
processes, writings, works of authorship, designs, developments and
improvements, whether or not protectable under the applicable patent, trademark,
or copyright statutes, invented, generated, conceived, or reduced to practice by
the Company, alone or in conjunction with others. Employee is hereby notified
that this definition does not apply to any invention for which no equipment,
supplies, facility or trade secret information of the Company was used and which
was developed entirely on Employee’s own time; and (a) which does not relate (i)
directly to the business of the Company or (ii) to the Company’s actual or
demonstrably anticipated research or development; or (b) which does not result
from any work performed by Employee for the Company.

          “Company Customer(s)” means any person or entity to whom or to which
the Company, or persons under the Company’s management or supervision, sold,
solicited sales, supported, marketed, serviced, or promoted products or services
that constitute a Company Product; and that Employee did business with for the
Company or to whom Employee represented the Company’s goodwill. The Company’s
relationships with Company Customers are assets of value that the Company has
acquired and is entitled to reasonably protect.

          “Company Product(s)” mean(s) any products, product lines, or services
(a) that the Company, or persons under the Company’s management or supervision,
performed research regarding, invented, designed, developed, marketed, promoted,
sold, solicited sales of, supported, serviced, or provided on behalf of the
Company in the Business; or (b) with respect to which Employee at any time
received or otherwise obtained or learned Confidential Information.

6

--------------------------------------------------------------------------------



AGREEMENT

          1.          Covenant Not To Compete. In consideration of the Company’s
offer of the “Basic Severance,” Employee will not directly or indirectly for a
period of 36 months following the last day of Employee’s employment, without the
prior written consent of the Company (which the Company may withhold with or
without reason):

 

 

 

          (a)          Become engaged or be interested, whether alone or
together with or on behalf of or through any other person or entity (regardless
of its legal form) whether as partner, stockholder, agent, officer, director,
employee, technical adviser, lender, trustee, beneficiary, or otherwise, in, or
what is reasonably likely to become, a Conflicting Organization, a Competitive
Product or Competitive Research.

 

 

 

          (b)          For Employee’s behalf, or for any Conflicting
Organization, employ or otherwise engage, or offer to employ or otherwise
engage, solicit, or cause to be solicited, or participate in or promote the
solicitation of any person to terminate the person’s employment or contractor
agreement with the Company to become employed by or associated with a
Conflicting Organization, or to breach that person’s contract (if any) with the
Company.

 

 

 

          (c)          For Employee’s behalf, or for any Conflicting
Organization, solicit, communicate with, contact, or supervise others who
solicit, communicate with, or contact, any Company Customer, supplier, licensee,
licensor, distributor, vendor, or other business relation of the Company in
connection with or relating to a Competitive Product or Competitive Research.

          The term “engaged or be interested” as used above, will include,
without limitation: any aspect of the invention, development, design,
production, marketing, promotion, sale, support or service of a Competitive
Product; and performing any of the foregoing by giving advice or technical or
financial assistance, by loan, guarantees, stock transactions or in any other
manner to any person or entity (regardless of its legal form). The foregoing
restrictions are not broader than necessary to protect the Company’s legitimate
business interests, do not unreasonably restrict Employee’s right to work in
Employee’s chosen occupation, and do not contravene public policy.

          The duration of the above restrictions will be extended for a period
equal to the duration of any breach or default of such covenant by Employee.

          2.          Confidentiality. Employee will keep all Confidential
Information in strict confidence and never directly or indirectly divulge,
furnish, disclose, or use any such Confidential Information to or for the
benefit of any person or entity other than the Company for as long as the
Confidential Information retains the characteristics of Confidential Information
as described hereunder. Employee will treat all Confidential Information and
goodwill entrusted to Employee in a Company Customer, supplier, licensee,
licensor, distributor, vendor, or other business relation of the Company as a
fiduciary, and Employee accepts and undertakes all of the obligations of a
fiduciary, including good faith, trust, confidence, and candor; and Employee
agrees that the Confidential Information and goodwill in a Company Customer and
other business relations of the Company is solely and exclusively for the
benefit of the Company.

7

--------------------------------------------------------------------------------



          The foregoing obligations of confidentiality shall not apply to any
information that is generally known outside the Company or readily ascertainable
by proper means (for purposes hereof “proper means” does not include obtaining
information by means of court order or subpoena or other judicial or
administrative means) or that hereafter becomes generally known outside of the
Company through no fault of Employee. Confidential Information is not considered
to be “generally known” or “reasonably ascertainable” because it has been
disseminated subject to an obligation to keep such information confidential.

          Employee has surrendered all Confidential Information in print or in
virtual forms (via a Company, Company Customer, or personal computer system
including documents contained in email) to the Company.

          3.          Assignment of Inventions. Employee will give the Company
all assistance that the Company requests to perfect, protect, and use the rights
to any Inventions that Employee hereby assigns to the Company. Without
limitation, Employee will sign all documents and supply all information that the
Company deems necessary or desirable to (a) transfer or record the transfer of
Employee’s entire right, title, and interest in the assigned Inventions; and (b)
enable the Company to obtain patent, copyright or trademark protection for such
Inventions anywhere in the world.

          4.          Remedies. A violation of this Agreement would cause
irreparable harm to the Company, and the remedy at law for any such violation
would be inadequate. Thus, in addition to any other relief afforded by law,
including damages sustained by a breach of this Agreement and without any
necessity of proof of actual damage, the Company will have the right to enforce
this Agreement by specific remedies, which will include, among other things,
temporary and permanent injunctions to stop the breach, threatened breach, or
anticipated breach of this Agreement, it being the understanding of the parties
that both damages and injunctions will be proper modes of relief and are not to
be considered as alternative remedies. The Company will also be entitled to
recover from Employee its attorney’s fees and costs in any action for breach of
this Agreement in which the Company substantially prevails.

          5.          Amendment. This Agreement may be amended only by a written
instrument executed by the Company and Employee.

          6.          Choice of Law and Venue. Because (a) the Company’s
principal place of business is in Hennepin County, Minnesota, (b) many of its
significant contracts are governed by Minnesota law, (c) Employee is currently a
resident of Hennepin County, Minnesota, and (d) it is agreed that it is in the
best interests of the Company and its employees that a uniform body of law
consistently interpreted be applied to their relationships, this Agreement is
deemed entered into in the State of Minnesota. The validity, enforceability,
construction, and interpretation of this Agreement shall be governed by the laws
of the State of Minnesota, without regard to any conflict-of-law or
choice-of-law rules. Employee irrevocably waives Employee’s right, if any, to
have the laws of any state other than the State of Minnesota apply to this
Agreement. Any disputes arising out of or related to this Agreement or any
breach or alleged breach hereof shall be exclusively decided by the Hennepin
County District Court in Minnesota. Employee hereby irrevocably consents to the
personal jurisdiction of this court in connection with any dispute related to
this Agreement, and Employee expressly waives any defense of inconvenient forum.

8

--------------------------------------------------------------------------------



          7.          Blue Pencil Doctrine. In the event that any provision of
this Agreement is unenforceable under applicable law, the validity or
enforceability of the remaining provisions shall not be affected. To the extent
any restriction against competition is judicially determined to be unreasonable,
a court of competent jurisdiction may reform any such provision to make it
enforceable. The provisions of this Agreement shall, where possible, be
interpreted so as to sustain their legality and enforceability.

          8.          Binding Agreement. The provisions of this Agreement will
be binding upon Employee and the Company and their respective successors,
assigns, heirs and executors (as the case may be.

          9.          No Waiver. No term or condition of this Agreement will be
deemed to have been waived nor shall there be any estoppel to enforce any
provision hereof, except by a written instrument executed by the party charged
with waiver or estoppel. The Company’s delay, waiver or failure to enforce any
term of this Agreement or any similar agreement in one instance will not be a
waiver of its rights hereunder with respect to other violations of this or any
other agreement.

          10.          Obligation to Future Employers. Employee has an
affirmative obligation to provide a copy of this Agreement to any prospective
employer or, if a copy of this Agreement is not available, Employee must inform
the prospective employer of all of Employee’s obligations contained within this
Noncompetition, Nonsolicitation, and Confidentiality Agreement.

          11.          Survival. The obligations of Employee set forth in this
Agreement that, by their terms, restrict Employee’s post-employment competitive
activities, survive the termination of the employment relationship between
Employee and the Company and remain in full force and effect.

          12.          Receipt of Agreement. Employee represents that Employee
has received a copy of this Agreement for Employee’s records, and has read and
understands this Agreement.

          13.          Voluntary Agreement. Employee enters into this Agreement
voluntarily.

          14.          Advice. Employee represents that Employee has had the
opportunity to consult with and receive advice from Employee’s own attorney, if
Employee so chooses, before signing this Agreement.

          This Noncompetition, Nonsolicitation and Confidentiality Agreement has
been executed by Employee, and by an authorized manager of the Company, on the
dates set forth below.

[Signature page follows]

9

--------------------------------------------------------------------------------



[Signature Page to Noncompetition, Nonsolicitation and Confidentiality
Agreement]

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

Lori A. Walker

 

 

 

 

Date

 

 

The Valspar Corporation

 

 

 

By

 

 

 

 

Title:

 

[The rest of this page is intentionally blank]







10

--------------------------------------------------------------------------------



EXHIBIT B

DATE

Ms. Lori A. Walker
4580 Ithaca Lane N.
Plymouth, MN 55446

Dear Lori:

The following sets forth the terms and conditions of the end of your employment
with The Valspar Corporation (“Valspar”).

1.          Background. Your employment with Valspar hereby terminates effective
this date (the “Retirement Date”). You and Valspar have reached this agreement
on an amicable separation and resolve any and all disputes between us. Valspar
has (i) paid you your final salary and accrued but unused paid time off through
the Retirement Date; and (ii) will provide you with the “Basic Severance”
described in Section 2 of that certain “Transition Agreement” between you and
Valspar to which a copy of this letter was attached as Exhibit B. You have also
executed the non-competition agreement that was attached to that Transition
Agreement as Exhibit A.

2.           Valspar’s Promises. In return for “Ms. Walker’s Promises” (defined
in Section 3 below), and subject to the conditions described in this Section 2,
Valspar will extend to you the following consideration (all and each are
“Valspar’s Promises”), which is the “Special Severance” described in Section 4
of the Transition Agreement:

 

 

(a)

Severance Pay. Valspar will pay you severance pay in two parts as follows:

 

 

 

          (i) provided that you sign this Agreement and deliver it to Valspar’s
Senior Vice President, Human Resources prior to the expiration of the 21 day
consideration period and do not exercise your rights to revoke or rescind as
described in Section 5 below, a lump sum payment of $500,000 (gross), less
applicable income tax and other legally required withholding on the first
regular payday on or after the 40th day following the Retirement Date (the “Lump
Sum Payment”); and

 

 

 

          (ii) $500,000 (gross), less applicable income tax and other legally
required withholding, in 12 substantially equal monthly installments (the
“Installment Payments”), with the first Installment Payment to be paid on the
first regular payday on or after the Retirement Date and the Installment
Payments thereafter to be paid on the last regular payday of each month;
provided, however, that any of the Installment Payments that are otherwise
payable on or after March 15 of the calendar year following the calendar year in
which the Retirement Date occurs (the “Short-term Deferral Date”) shall be
accelerated and paid on the last regular payday occurring on or before the
Short-term Deferral Date; and provided, further, that if (A) you do not sign
this Agreement and deliver it to Valspar’s Senior Vice President, Human
Resources prior to the expiration of the 21 day consideration period, (B) you
exercise your rights to revoke or rescind as described in Section 5 below, or
(C) you violate or contest that certain Noncompetition, Nonsolicitation and
Confidentiality Agreement between you and Valspar (the “Noncompete”) or your
cooperation obligations in Section 3(b) below, or any other term of this
Agreement, then in any such event, Valspar’s obligations in this Section 2(a)
will be null and void and Valspar’s obligations to pay the Installment Payments
will immediately terminate, and you will repay to Valspar any Installment
Payments previously received hereunder. Any such repayment obligations are not
an adequate remedy for Valspar, particularly if you breach or threaten to breach
the Noncompete or fail to comply with your cooperation obligations, and are in
addition to any and all other remedies available to Valspar under any of the
applicable agreements or applicable law.

11

--------------------------------------------------------------------------------



In the event of your death prior to the completion of the foregoing severance
payments, your estate will be paid a lump sum payment equal to the remaining
severance payments to which you would have otherwise been entitled in this
Agreement.

(b)          Fiscal Year 2013 Cash Bonus. You will be entitled to a prorated
annual cash incentive bonus for Fiscal Year 2013, based on the incentive bonus
target amount (as a percentage of base salary) established for you prior to the
beginning of Fiscal Year 2013. The amount of cash incentive bonus earned for
Fiscal Year 2013, if any, will be (i) based on the same percentage of the
incentive bonus target amount earned by the officers whose bonuses are based on
Corporate results (as opposed to business unit results), (ii) prorated based on
the number of calendar days in Fiscal Year 2013 up to the Retirement Date,
compared to the total number of calendar days in Fiscal Year 2013, and (iii)
paid at the same time as the payments of the annual cash incentive bonus, if
any, to the other officers in the United States.

(c)           Fiscal Year 2013 Long-Term Incentives. You will be entitled to
each of the following elements of long-term incentive compensation under
Valspar’s Key Employee Annual Bonus Plan for Fiscal Year 2013 (the “Bonus
Plan”): (i) On October 3, 2012, Valspar awarded you stock options with a value
equal to one-half of your LTI target value under the Bonus Plan, or $450,000.
(ii) In January 2013, you will receive time vesting restricted stock units with
a value equal to 25% of your LTI target value under the Bonus Plan, or $225,000.
(iii) You will participate in the Fiscal Year 2013 performance-based restricted
stock opportunity, with any earned payout values delivered in cash in lieu of
restricted stock, and with the value earned for Fiscal Year 2013, if any, to be
(A) based on the same percentage of the restricted stock target amount earned by
the officers whose incentives are based on Corporate results (as opposed to
business unit results), (B) prorated based on the number of calendar days in
Fiscal Year 2013 up to the Retirement Date, compared to the total number of
calendar days in Fiscal Year 2013, and (C) paid at the same time as any earned
payout is made for the Fiscal Year 2013 cash bonus. The foregoing awards of
stock options and restricted stock units described in clauses (i) and (ii) above
are based on the same method and subject to the same terms and restrictions
applicable under the Key Employee Annual Bonus Plan.

(d)          Profit Sharing and Lost ERISA Benefits. Valspar will provide you
with its profit sharing contribution for calendar year 2012 to your Savings &
Retirement account, and pay you a Lost ERISA payment for calendar year 2012
using the same methods and with the same timing applicable to other Valspar
officers. You will receive the foregoing payments even if the payments to other
Valspar officers occur after the Retirement Date. Such payments will be subject
to applicable tax as required by law.

12

--------------------------------------------------------------------------------



3.          Ms. Walker’s Promises. In exchange for Valspar’s Promises (defined
in Section 2 above), you hereby promise as follows (all and each are “Ms.
Walker’s Promises”):

(a)          Release of Claims. You hereby fully and finally release, give up,
and otherwise relinquish to the maximum extent permitted by applicable law all
of your legal “Claims” (defined below) against Valspar through the date on which
you sign this Agreement. You will not start any lawsuits against Valspar except
if necessary to enforce the provisions of this Agreement. The money and other
benefits you will receive as set forth in this Agreement are full and fair
payment for the release of all of your Claims and constitute consideration with
a value in excess of anything to which you are entitled. Except as provided in
this Agreement, Valspar does not owe you anything else.

For purposes of this Section 3(a), you are releasing, giving up, and
relinquishing to the maximum extent permitted by applicable law all of your
legal and equitable Claims for any relief of any kind or nature against Valspar
through the date on which you sign this Agreement, including but not limited to
the following Claims arising from your employment and the termination of your
employment:

(1)           All Claims that you have, even if you do not know about or suspect
the Claims;

(2)          All Claims for attorney’s fees, costs, and disbursements;

(3)          All rights and Claims of age discrimination and retaliation under
the Age Discrimination in Employment Act (“ADEA”), Older Workers Benefits
Protection Act (“OWBPA”), Minneapolis Civil Rights Ordinance (“MCRO”), and
Minnesota Human Rights Act (“MHRA”); and discrimination and retaliation claims
under the Americans with Disabilities Act, Title VII of the Civil Rights Act of
1964, MHRA, MCRO, and any other applicable federal, state, or local law;

(4)          All Claims arising out of your employment and the termination of
your employment, including, for example, breach of contract, breach of implied
contract, breach of covenant of good faith and fair dealing, fraud, illegal
termination, promissory estoppel, wrongful termination, negligence, defamation,
retaliation, invasion of privacy, and infliction of emotional distress;

(5)          All Claims for other alleged unlawful employment practices arising
out of or relating to your employment or separation from employment;

(6)          All Claims under ERISA; and

(7)          All Claims for any other form of compensation and benefits that is
not provided in this Separation Agreement and the Transition Agreement.

For purposes of this Section 3(a), “Valspar” means The Valspar Corporation, and
its past and present parent, subsidiary, affiliated, and related entities, and
each of them; and past and present agents, officers, directors, employees,
committees, attorneys, insurers, members, governors, indemnitors, successors or
assigns of any and all of the foregoing entities. Also for purposes of this
Section 3(a), “Ms. Walker” means Lori A. Walker, and any person who has or
obtains legal rights or claims against Valspar through Lori A. Walker.

13

--------------------------------------------------------------------------------



(b)          Duty to Cooperate. You will make yourself available on as needed
basis as reasonably required to provide consultation and advice on business
matters for the one year period beginning on the Retirement Date and will
otherwise provide Valspar with cooperation during such one year period. For the
avoidance of doubt, “cooperation” includes, but is not limited to, signing a
certification to Valspar’s CFO, if so requested, in connection with Valspar’s
filing of any Form 10-K or Form 10-Q report with the Securities and Exchange
Commission on or before the Retirement Date, with such certification
substantially to the effect of the certifications attached as Exhibits 31.2 and
32.1 to Valspar’s Form 10-K and Form 10-Q filings, covering the period of time
through the Transition Date.

4.          Additional Agreements and Understandings.

(a)           Valspar does not admit that it is responsible or legally obligated
to you, and in fact Valspar denies that it is responsible or legally obligated
to you even though it has offered to pay you to release your Claims.

(b)          Nothing in this Agreement affects your rights in any benefit plan
or program in which you were a participant while employed by Valspar. The terms
and conditions of the plans and programs control your and Valspar’s rights and
obligations.

(c)          This Agreement does not prohibit you from filing an administrative
charge of discrimination with, or cooperating or participating in an
investigation or proceeding conducted by, the Equal Employment Opportunity
Commission or other federal or state regulatory or law enforcement agency. If
you filed or file a charge or complaint, the payments described in this
Agreement are in complete satisfaction of any and all Claims in connection with
such charge or complaint, and you are not entitled to any other monetary relief
of any kind with respect to the Claims released in this Agreement.

(d)          You have complied with your obligations in Section 9 of the
Transition Agreement to return to Valspar all of its property, including the
originals and all copies of Valspar documents and other records whether on paper
or in electronic format.

(e)          In the event you refer any reference requests from prospective
employers to the Senior Vice President, Human Resources, Valspar will limit the
information it provides to your employment dates, job title, rate of
compensation, and that you retired from Valspar.

(f)          You will not make disparaging remarks about Valspar, its products,
its services, or its employees such as to place any or all of them in a negative
light. Likewise, Valspar’s Chairman & Chief Executive Officer; Executive Vice
President, Secretary and General Counsel; and Senior Vice President Human
Resources (the officers who have direct knowledge of this Agreement) will not
make disparaging remarks about you such as to place you in a negative light.

(g)          Except as required by applicable law, you will not disclose to
third parties the terms of this Agreement. You may also disclose the terms of
this Agreement to your tax advisors, attorneys, and immediate family members.

14

--------------------------------------------------------------------------------



5.          Rights to Counsel, Consider, Revoke and Rescind. Valspar hereby
advises and recommends to you that you consult with an attorney prior to signing
this Agreement.

You understand that you have 21 days to consider this Agreement, including your
waiver of rights and Claims of age discrimination and retaliation under the ADEA
and OWBPA, beginning on the date on which you received this Agreement. If you
sign this Agreement, then for a period of seven days following the day on which
you signed it, you understand that you will then be entitled to revoke it, and
the Agreement will not become effective or enforceable until the seven-day
period has expired.

You also understand that you have the right to rescind your waiver of
discrimination and retaliation claims under the MHRA within 15 calendar days
after the date on which you signed this Agreement. To rescind that waiver, you
must put the rescission in writing and deliver it to Valspar by hand or mail
within the 15-day period. If you deliver the rescission by mail, delivery must
be:

(a)          Postmarked within 15 calendar days after the date on which you
signed this Agreement;

(b)          Addressed to Valspar, Attention: Senior Vice President, Human
Resources, P. O. Box 1461, Minneapolis, MN 55440; and

(c)          Sent by certified mail, return receipt requested.

You understand that if you exercise your rights to revoke or rescind as provided
above, this Agreement will be canceled. Your employment will still end on the
Retirement Date, and you will not receive the “Valspar’s Promises.”

6.          Binding Effect. This Agreement will bind and benefit you and anyone
who has or claims any legal rights through you.

7.          Assigns. You may not assign your rights in this Agreement without
Valspar’s written agreement. Valspar may assign its rights to any successor or
purchaser of its assets or business.

8.          Entire Agreement. No modification or amendment of the Transition
Agreement and its Exhibits, including this Separation Agreement, will be binding
unless it is in writing and signed by the parties. The Transition Agreement and
Exhibits A and B, thereto, the Non-Competition Agreement and this Separation
Agreement, respectively, contain the entire understanding between you and
Valspar. Except for the Transition Agreement and its Exhibits, all and each of
which survive the termination of your employment and remain in full force and
effect, the Transition Agreement and its Exhibits supersede all prior
discussions, representations, agreements, guidelines and/or negotiations between
you and Valspar with respect to the matters therein.

9.          Knowing, Voluntary Agreement. You have read this Agreement carefully
and understand all of its terms. You have had the opportunity to discuss this
Agreement with your own attorney prior to signing it. You enter into this
Agreement voluntarily without any pressure or coercion from Valspar. In entering
into this Agreement, you have not relied on any statements by Valspar, its
employees, or attorneys, other than the Valspar’s Promises in this Agreement.

15

--------------------------------------------------------------------------------



10.          Severability. If any provision of this Agreement shall be held by
any court of competent jurisdiction to be illegal, invalid or unenforceable for
any reasons, such decision will not affect the validity of any remaining
portions which will remain in full force and effect as if this Agreement had
been more narrowly drawn so as not to be illegal, invalid or unenforceable, and
such illegality, invalidity or unenforceability shall have no effect upon and
shall not impair the enforceability of any other provision of this Agreement.

11.          Governing Law/Forum Selection. Because (a) Valspar’s principal
place of business is in Hennepin County, Minnesota, (b) many of its significant
contracts are governed by Minnesota law, (c) you are currently a resident of
Hennepin County, Minnesota, and (d) it is agreed that it is in the best
interests of Valspar and its employees that a uniform body of law consistently
interpreted be applied to their relationships, this Agreement is deemed entered
into in the State of Minnesota. The validity, enforceability, construction, and
interpretation of this Agreement shall be governed by the laws of the State of
Minnesota, without regard to any conflict-of-law or choice-of-law rules. You
irrevocably waive your right, if any, to have the laws of any state other than
the State of Minnesota apply to this Agreement. Any disputes arising out of or
related to this Agreement or any breach or alleged breach hereof shall be
exclusively decided by the Hennepin County District Court in Minnesota. You
hereby irrevocably consent to the personal jurisdiction of this court in
connection with any dispute related to this Agreement, and you expressly waive
any defense of inconvenient forum.

12.           Waiver. Your or Valspar’s waiver or failure to enforce any
violation or provision of this Agreement will not constitute a waiver of either
of our respective rights hereunder with respect to any violation or provision of
this Agreement, and will be effective only if in writing, signed by you or the
Senior Vice President of Human Resources for Valspar as the case may be, and
then only in the specific instance and for the specific purpose given.

13.          IRS Code Section 409A. To the extent any provision of this letter
may be deemed to provide a benefit to you that is treated as non-qualified
deferred compensation pursuant to Section 409A of the Internal Revenue Code of
1986, as amended) (“Code Section 409A”), such provision shall be interpreted in
a manner that qualifies for any applicable exemption from compliance with Code
Section 409A or, if such interpretation would cause any reduction of benefit(s),
such provision shall be interpreted (if reasonably possible) in a manner that
complies with Code Section 409A and does not cause any such reduction. To the
extent required by Code Section 409A, references herein to your “termination of
employment” shall refer to your “separation from service” (within the meaning of
Code Section 409A) with Valspar (as defined to include any affiliates required
to be taken into account for that definition of separation from service).




16

--------------------------------------------------------------------------------



Lori, on behalf of Valspar, I thank you for your service and wish you all the
best in the future. Please sign and date the counterpart below if you desire to
enter into this Agreement. You may contact me at (612) 851-7988 if you have
questions or concerns about this Agreement.

Sincerely,

The Valspar Corporation

 

 

 

By

 

 

 

Anthony L. Blaine

 

 

Senior Vice President, Human Resources

 


 

 

 

Read, agreed, and accepted this______ day of ________, 2013.

 

 

 

Lori A. Walker

 

 

 







17

--------------------------------------------------------------------------------